The employer operates a canning factory. The claimant, a boy of seventeen years of age, was employed by the employer without it having on file at the time either a standard employment *1091certificate, a special employment certificate or a vacation work permit, as required by section 131 of the Labor Law. It is conceded that the claimant sustained an injury to Ms right hand and the percentage of loss was fixed at sixty-six and two-thirds per cent. The question involved here is whether under the stated facts and circumstances failure to meet the requirements of section 131 of the Labor Law made it mandatory for the referee to make an award under section 14-a of the Workmen’s Compensation Law against the employer. The evidence and the appellants’ concessions establish that the claimant was employed in violation of the Labor Law and the findings of the State Industrial Board were proper. Award unanimously affirmed, with costs to the State Industrial Board. Present — Hill, P. J., Crapser, Bliss, Heffeman and Sehenck, JJ.